                 Case 20-01095-MAM   Doc 21    Filed 06/25/20   Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                www.flsb.uscourts.gov

In Re:
                                                       Case No.: 19-23352-MAM
LUIS A. VINAS,
                                                       Chapter 11
      Debtor.
______________________________/

ALLERGY, DERMATOLOGY & SKIN
CANCER LLC., and SIX ACES LLC.,

         Plaintiffs,

vs.                                                    Adv. No. 20-01095-MAM

LUIS A. VINAS,

      Defendant.
______________________________/


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida and I am in compliance with the additional
qualifications to practice in this court set forth in Local Rule 2090-1(A) and that a true
and correct copy of the (C.P. #20) Notice to Parties Setting Judicial Settlement
Conference was furnished via CM/ECF if the party is a registered user on this case or
by U.S. Mail to the parties on the attached mail list this 25th day of June, 2020.

                                                KELLEY, FULTON & KAPLAN, P.L.
                                                Attorneys for Defendant
                                                1665 Palm Beach Lakes Blvd.
                                                The Forum - Suite 1000
                                                West Palm Beach, Florida 33401
                                                Telephone No.: (561) 491-1200
                                                Facsimile No.: (561) 684-3773

                                                By: /s/ Andrew Fulton, IV, Esquire
                                                        ANDREW FULTON IV, ESQ.
                                                        Florida Bar No.: 833487
               Case 20-01095-MAM           Doc 21     Filed 06/25/20     Page 2 of 2



Mailing Information for Case 20-01095-MAM

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service for
this case.

   •   Rachamin Cohen Rocky@lawcls.com, alex@lawcls.com
   •   Andrew Fulton IV andrew@kelleylawoffice.com,
       tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.com;
       debbie@kelleylawoffice.com;dana@kelleylawoffice.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service). You may wish to use your mouse to
select and copy this list into your word processing program in order to create notices or labels
for these recipients.

   •   (No manual recipients)
